 DORWOOD RENTAL COMPANYDorwood Rental CompanyandMaxU.Drudge.Case 8-CA-5369September 25, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND JENKINSOn June 30, 1969, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.The Respondent is engaged in the leasing oftrucks and drivers for commercial hauling Thedrivers are hired, compensated, and dispatched byRespondent. Employee Max Drudge was hired byRespondent in October 1968. Drudge was laid offon December 23, 1968, and recalled on January 29,1969.The ev idence shows that employee Drudge filed agrievance againstRespondent,underthe existingcollective-bargaining agreement between Respondentand Teamsters Local 142, in February 1969, afterbeing recalled from the layoff. The grievance wasbased on Drudge's belief that he had been laid offoutof seniority.The Trial Examiner creditedDrudge'stestimonythat,onFebruary18,Respondent's president, Floyd Van Gunten, calledDrudge into his Toledo office and sought topersuade the employee to withdraw the grievance.When Drudge demurred, Van Gunten said thatDrudge would not "he around very long," regardlessof the result of the grievance.' Drudge then left theoffice and hauled a load to Chicago, as assigned.The following day, Drudge called from Chicagofor anotherassignment.He was offered, and refusedto take, a load from Chicago to Detroit, for the'The Respondent'srequest for oral argument is hereby denied, as therecord and brief adequately present the issues and positions of the parties'The Trial Examiner properly lound that this remark constituted aviolation of Sec 8(a)(1) of the Act635reason that there was no guaranteedreturn loadfrom Detroit to the Chicago area. In so doing, heexplainedtoRespondent his fear that some delaymightoccur which would cause himtomiss thehearing on the grievance which was scheduled forthe next day, February 20, in Gary, Indiana. Hetherefore told both Floyd Van Gunten and hisbrotherCarl, the company dispatcher and vicepresident, that he would have to "take the trip off."He also told them, according to his uncontrovertedtestimony, that he would he ready to work after thehearing.The grievance was denied at the hearing on thefollowing day. Drudge waited in vain the next day,February 21, to hear from Respondent aboutreturningtowork.On February 22, knowing thatthe Van Guntens were angry at him for filing thegrievance, Drudge decided to ask his Unionbusinessagent to inquire on his behalf why he had not beenrecalled to work. The business agent made onetelephone call to Respondent while Drudge waspresent,but said that the line was busy. Hepromised to call until he contacted Respondent.'Drudge did not thereafter hear from or contactRespondentuntilhereceivedaletterfromRespondent, dated February 26, enclosing his finalpaycheck and stating that Drudge was considered a"voluntary quit" and that his name had beenremoved from the driver list.Section6(d)ofthecollective-bargainingagreementbetweenRespondentandTeamstersLocal 142 provides that when an employee is absentforthreesuccessiveworkingdays"withoutnotification," hemay be considered a "voluntaryquit"unlesshe subsequently furnishes a "justifiableexcuse" for his absence. From an affidavit whichwas stipulated into evidence as the testimony of CarlVanGunten, it is apparent that RespondentharboredresentmentagainstDrudgeforthegrievance he had filed, and that any opportunity fordischargingDrudge under the foregoing provisionmight well be seised upon by Respondent. Carl VanGunten stated. in part:If a driver skips a trip I don't automatically waitfor him to call. If a driver wouldn't call, I mightcallto find out where he is at. I didn't callDrudge because I didn't care where he was at.And when he took himself out of service he wasobligated to call us. I didn't care where he was atwas [sic] because of the grievance thing andbecause he was agitating the other drivers bytalking to them and complaining because hedidn't get called back when he claimed he shouldhave.TheTrialExaminer found that Respondentterminated Drudge's employment in reprisal for thegrievance filed by Drudge, in violation of Section'Certain testimony relating to the purported subsequent efforts of theUnion agent in pursuing this promise was admitted into evidence and willbe discussedinfra178 NLRB No. 104 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) of the Act. In the course of so finding, theTrialExaminer credited and relied upon thefollowing testimony which, Respondent contends,was improperly admitted into evidence over itsobjection. In answering a question by Respondent'sattorney as to whether, "of your own knowledge,"employee Drudge was aware that the Union businessagent had contacted the Respondent prior to theletter of termination, Drudge replied, "That's right,he told me to come back the next day and he saidhe had contacted [the Respondent]." The TrialExaminer overruled Respondent's motion to strikethe latter part of this answer, holding that the wholeanswer was responsive to the question. As noted, theTrial Examiner relied on this answer in his Decision,for the purpose of finding that Respondent thusknew, prior to the time that Drudge was discharged,that he was available for return to duty. From thisfinding, the Trial Examiner drew some support forhis conclusion that Drudge's discharge was not, infact,based on the asserted failure to hear fromDrudge for several days after the grievance hearing,butwasrathermotivatedbyRespondent'sdispleasureover the grievance earlier filed byDrudge.We agree with Respondent's contentions that thefinal part of Drudge's answer was not responsive tothe question and that the hearsay reference to theunionrepresentative'sallegedcontactwithRespondent about Drudge's availability for workdoes not probatively establish that there was suchcontact.Nonetheless, after considering the otherevidenceof record,we believe that the TrialExaminer properly concluded that Drudge wasdischarged because he had filed a grievance underthe collective-bargaining agreement.When Drudge notified Respondent that he wanted"to take the trip off" on February 19 so that hecould be sure to attend the grievance hearing onFebruary 20, he also told the Van Gunten brothersthat he would be available to work the day after thehearing.His uncontradicted testimony to this effectisapparently reflected in the Trial Examiner'sfinding that " ... Respondent fully understood thatDrudge had only removed himself from service forthe purpose of the single trip to Detroit on February19." It is clear, then, that, according to both theterms of the collective-bargaining agreement andRespondent's practice thereunder, this was ample"notification" that Drudge was taking himself outof service for only a limited purpose and period andwould be ready to work thereafter. It is also clearfrom other testimony of record that, under normalpractice,Respondent's dispatcher should then haveundertaken to contact Drudge on February 21 andthereafter."Instead,Respondent allowed severaldays to elapse and then invoked the contractualprovisionwhich permitted employers to terminate,as"voluntaryquits,"employeeswho missed 3successive days of work without notice.Taking together the credited testimony that, 2days before the grievance hearing, Drudge was toldby Floyd Van Gunten that he would not be aroundfor very long whether he won or lost the grievance;Drudge's testimony that he expressly stated to theVan Guntens that he would be available for workafterthehearing,whichconstitutesadequatenotification; and the admission by Carl Van Guntenin his affidavit that he did not initiate contact withDrudge "because of the grievance thing," althoughin other circumstances he might have sought out anabsent driver, we conclude that Respondent did notinvoke the sanctions of the contract because itbelievedthatDrudge had voluntarily absentedhimselfwithout justification. In our view, theevidence demonstrates that Respondent could havehad no doubts about Drudge's availability for worksubsequent to the grievance hearing, and furtherdemonstrates that,underRespondent'snormalbusiness practice, Drudge, having given notice of hisavailability,would in any other circumstance havebeen contacted by Respondent about anassignment.We conclude, therefore, that Drudge was terminatedbecause he filed a grievance, and not because hemissed 3 days of work without notification.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Dorwood RentalCompany,Toledo,Ohio,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as somodified:Add the following as paragraph 2(b), and reletterthe following paragraphs accordingly:"(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of the UnitedStatesof his right to full reinstatement uponapplication in accordance with the Selective ServiceAct,and the UniversalMilitaryTrainingandServiceAct, as amended, after discharge from theArmed Forces."'The combined testimonyof Floyd VanGunten and of Respondent'ssenior driver establishes that when a driver plans to beoff for anindeterminate period of time,he takes himselfout of serviceand, when heisagain available for duty, he notifies RespondentOnce Respondentknows that a driver is available, however, the initiativefordailyassignments comes from the dispatcher, who contacts the drivers.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a chargefiledFebruary 28, 1969,' byMax U. Drudge, anindividual, a complaint and notice of hearing was issuedby the Regional Director of Region 8 of the NationalLabor RelationsBoardon April 9, 1969, against Dorwood'Unless otherwise specified all dates herein refer to 1969 DORWOOD RENTAL COMPANY637RentalCompany (hereinafter referred to as theRespondent). The complaint alleges that the Respondentviolated Section 8(a)(I) of the Act by threatening Drudge(alsoreferred to herein as the Charging Party) withdischarge or other reprisals because he filed and caused agriev ante to be processed against the Respondent throughhis collective-bargaining representative. Further that theRespondent violated Section 8(a)(3) of the Act bydischarging Drudge on or about February 20, 1969, forthe same reason and refused and continues to refuse toreinstate him to his former or substantially equivalentpositionofemployment.TheRespondent'sansweradmitted certain allegations contained in the complaint,denied others, and specifically denied the commission ofany unfair labor practices.This case was heard before me in Toledo, Ohio, onMay 13, 1969. All parties were afforded full opportunitytobe heard and to introduce relevant evidence. Briefswere submitted by all parties and they have been fullyconsidered by me in arriving at my decision in this matter.Upon the entire record in these proceedings, includingmy evaluation of the testimony of the witnesses basedupon my observation of their demeanor and upon all ofthe relevant evidence, 1 make the following:Findings of Fact1.JURISDICTIONAL FINDINGSThe Respondent is an Ohio corporation with itsprinciple office and place of business located in Toledo,Ohio.The Respondent is engaged in the business ofleasing trucks, trailers, and automobiles to commercialenterprises. In the course of its business operations, theRespondent annually receives revenue in excess of $50,000from R-W Service Co., for leased equipment: the latterenterprise being located in Taylor, Michigan, and engagedin commerce within the meaning of the Act.On the basis of the foregoing, I find that theRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABORORG&NIZATION INVOLVEDTeamstersLocalUnionNo.142,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (hereinafter referred to as theUnion), is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.111.THE ALLEGED UNFAIR LABOR PRACTICESOn December 23, 1968, Drudge was laid off by theRespondent because of lack of work He was recalled onJanuary 29. When he returned to work Drudge began tomake inquiries and determined that a Toledo based driverwith less seniority had been working while he was inlayoff status. As a result of this information. Drudge fileda grievance with Local No. 142 making a claim for backpay for the 37 days that he was off. This grievance was setfor a hearing before a joint board composed of union andtrucking officials on February 20.A week prior to February 18, Drudge spoke withClaude Van Gunten' in an attempt to find out why a lesssenioremployeeworkedwhilehewas on layoff.According to Drudge, Claude Van Gunten told him thatthe other employee was Toledo based, and that Drudgecould draw unemployment compensation while off.During the morning of February 18, Drudge haddelivered a load to a customer in Mason, Michigan andcalled the Toledo office from there for a return load. Hewas advised by the office girl to return to Toledo empty.When he arrived he was informed that Flovd Van Guntenwanted to speak with him in his office. Drudge asked VanGunten why he was required to return to the Toledo officewithout a load as it was costing the Respondent money 'Drudge stated that Van Gunten replied that he was payingthe employee and that it was none of his damn businesswhat it cost the Respondent. Van Gunten asked Drudgewhy he had filed the grievance for backpay, and told theemployee that it was his company and no one would tellhim how to run his business. Drudge testified that VanGunten further informed him that he would not pay himfor remaining at home and not working and sought topersuade the employee to withdraw the grievance Drudgetook the position that he would not withdraw thegrievance and that he was willing to let the Union settlethe matter, Van Gunten accused the employee of being a"smart s.o.b." and stated that they were not going to getalong.He asked Drudge why he didn't find employmentelsewhere. According to Drudge, Van Gunten also statedthatnomatter how the grievance was settled, theemployee wouldn't he around very long.Van Gunten testified that Drudge was recalled toToledo because there was a load for him from that pointand the Respondent was uncertain about getting a loadout of Detroit In addition, he stated that the truck had tohe brought in for a regular maintenance. Van Guntenadmitted speaking to Drudge in his office about thegrievance.He stated that he simply informed theemployee that he was making a mistake and suggestedthat he give the matter another thought. When Drudgeindicated that he intended to go through with thegrievance hearing, Van Gunten testified that he told theemployee that it was his privilege as a union member. HeDrudge was hired as a road driver by theRespondenton October 10, 1968. He was interviewed and hired byFloyd Van Gunten, Respondent's president. At the timehe was hired, Drudge was a member of a Chicago local ofthe Teamsters Union. At the request of Van Gunten hetransferredtoLocal142inGary,Indiana.TheRespondent hauled freight between Illinois, Indiana, Ohio,and Michigan. The drivers were based in Chicago, Toledo,Detroit, and Kalamazoo areas, and they were members ofdifferent locals of the Teamsters Union.''The Chicago based drivers belonged to the Gary local, the Toledo baseddrivers belonged to a Toledo local and the other drivers belonged to localsinMichigan'ClaudeVan Gunten was a stockholder and vice president of theRespondent's company He was the dispatcher and assigned the drivers tothe loads which they were to haul He was also the individual called by thedrivers if they encountered any difficulty in carrying out their duties TheRespondent contends that Claude Van Gunten was not an agent or asupervisor within the meaningof the Act,but I find this position to bewithout merit.Not only was Claude Van Gunten a shareholder and officerin the Respondent's company, but it is clear in his capacity as dispatcher.he also responsibly directed the drivers in the performance of their dutesFor this reason I find that Claude Van Gunten was a supervisor as allegedin the complaint within the meaningof Sec 2(l 1) of'the Act'According to the testimony of Floyd Van Gunten and the affidavit ofClaude, which is in evidence, Drudge was required to return to Toledo inorder to have his truck serviced in accordance with the regularmaintenance schedule 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied telling Drudge that no one would tell him how tospend his money or calling the employee a "smart s.o bHe also denied making the statement that Drudge wouldnot be around very long regardless of the outcome of thegiievance hearing. Van Gunten did acknowledge, however,that he possibly could have asked Drudge it he didn't likeit there vvhy he didn't work elsewhere?On the basis of my observation of these witnesses. I ampersuaded thatDrudge's testimonygivesthemoreaccurateaccountofwhatwas stated during thisconversation.Van Gunten impressed me as making adeterminedeflorttoportrayhimself as a neutralconcerning the grievance andmagnanimous in hisapproach to Drudge My observation of this witness whiletestifying persuades that he did not till either role duringthe conversation with Drudge I. therefore, discredit histestimony where it conflicts with the testimony of Drudge.Later that same day Drudge was dispatched with a loadtoChicago.While in route he suffered mechanicaldifficultywith his equipment on two occasions About 20miles from Toledo he had trouble with his brakes. Hestated he called Toledo and requested a mechanic but wastold that one could not he dispatched for about an hour.Drudge testified that he succeeded in fixing his brakes andcontinued on when he had difficulty with his lights Healso repaired this defect and proceeded to Chesterton,Indianawhere he lived. He arrived there somewherebetween midnight and I a.m.`Drudge delivered the load the following morning(February 19) and went to a truck stop in Chicago Thetruck stop was used by Respondent's drivers to receiv ecalls or assignments from the Toledo officeWhen Drudgecalled in he spoke with Claude Van Gunten and wasinformed that the Respondent had a load for him to takeout of the Chicago area to Detroit. Ile was also told thatthey couldn't guarantee him a return load to Chicago sothat he would be available for the grievance meeting atthe union hall at II a.m the next day. Van Gunten toldDrudge, however. that the Respondent would pay his busfare back to Gary if they couldnot gethim a return load.Drudge stated that he would have to consider the matterand that he would call back Aftertalkingwith the unionbusiness agent, Drudge called Van Gunten and stated thathe was not familiar with the bus schedules and he did notwant to take a chance on missing the grievance hearinglie told Van Gunten that he wanted to "take the trip off",During the conversation, Floyd Van Gunten got on theline and assured Drudge that the Respondent would payhis transportation back it he didn't have a return load.1-loyd also reminded Drudge that the Respondent wouldhave to fly a driver to Chicago to take the tractor out ifhe did not accept the trip. Drudge nevertheless removedhimself from duty in order to be available for the hearingthe followingmorning.'Floyd Van Gunten had testified that he had no knowledge of Drudge'smechanical difficulty with the equipment until he heard Drudge testify atthe trialHe also stated that drivers were instructed to report difficulty tothe office and also required to note the time spent repairing equipmentwhile on the road on their logsheets.The Respondent introduced intoevidenceDrudge's logsheet for that day which indicated that he leftToledo, Ohio at approximately 4 30 p m. and arrived at Chicago, Illinoisat 8 30 p in.that evening This evidence is relevant only as it affects thecredibilityofDrudgeDrudge testified that he had placed a call toRespondent's office when his brakes Failed,and that he did not mark hislogsheet to indicate the breakdown because every time he did so in the pasthe was "chewed out" by the Respondent I do not consider the conflictbetween the testimony and the logsheet to diminish Drudge's credibility inanymanner lie appeared to me to be lorthright and candid in histestimony, and I accept his explanation for the discrepancy in the logsheet.The grievance hearing was held in Gary. Indiana, thenext day as scheduled Both Drudge and Floyd VanGunten were present, and the grievance was denied Afterthe hearing Drudge did not contact the Respondent'soffice in Toledo because he claimed he was aware thatVan Gunten was angry and he didn't want to aggravatethe feelings any furtherHe waited to receive a call fromtheRespondent, and when he did not get one thefollowing day he went to the union office and asked thebusiness representative to contact the Respondent to findout why he had not been called hack to work Thebusiness representative was unable to get through at thattime and Drudge left with the understanding that hewouldtrytodosolater.Drudge testifiedoncross-examination that the business representative toldhim the following day that he had contacted theRespondentconcerningDrudge'savailability.OnFebruary28,Drudge received a letter from theRespondent dated February 26, containing his finalpaycheck and stating that Drudge was considered a`'voluntary quit" because he took himself out of service onFebruary 19 and had not reported back for duty since thatdate.Floyd Van Gunten testifed that the Respondent waited6 days for Drudge to reporthimsellavailable for duty,and when he failed to do so he was considered a voluntaryquitunder the provisions of the collective-bargainingagreement.'Inaddition,theRespondentcalledMacAllister as a witness He was the oldest employee inpoint of service, and testified that it was standard practicefor an employee to call the company to advise them of hisavailability after taking himself out of service. AccordingtoMacAllister this procedure was always followed by theemployees.Concluding FindingsThe initial question to be determined in this case iswhetherDrudge was engaging in protected, concertedactivitywhen he filed a grievance with his bargainingrepresentative claiming pay for the time he was laid off.On the basis of the evidence contained in this record. theanswer to this question must he an affirmative one.Drudge'sgrievancebroughtintoquestiontheRespondent's compliancewith the provisions of thecollective-bargaining agreementUnder the terms of theMasterFreightAgreement the last man hired wasrequired to be the first laid off when the work wasreduced.' Drudge's claim that the Respondent violated thisagreement as it pertained to him was a protected activitybecause it was "action taken in implementation of thecollective-bargaining agreement and was an extension ofthe concerted activity which gave rise to that agreement."`There wasmuch testimony concerning what this expression meantAccordingtoDrudgeitsimplymeant that the driver would not heavailable for the particular trip JohnMacAllister,a driver for theRespondent,testified that it meantthat the driverwas taking himself outof service, and Hoyd Van Guntentestified that it meant thatthe driverwas removing himself fromdutyThere doesn'tseem to he any greatdistinction between the meanings attached to this phrasebeyond the factthat the driver is not available for work at that particular time'This agreementsupplemented by a documententitledUniformRules and Regulationsnegotiatedbetween Local142 and the Indiana TruckingAssociation. Thesupplemental documentprovidedas follows concerning attendenceSection 6(d)Absent for3 successive working days without notification.Voluntary quit, unless justifiable excuse is given'Art41. sec. 2(b) of the NationalMaster Freight Agreement (RespExh 3) DORWOOD RENTAL COMPANY639B & M Excavating, Inc,155NLRB 1152, 1154. Inaddition,Drudge's claim that the contract had beenviolated as to him put into question the Respondent'sobedience to the terms of the collective-bargainingagreement and the concerted rights of all employees wereatstakeFarmersUnionCooperativeMarketingAssociation.145 NLRB 1, 3. See alsoRotax Metals, Inc..163NLRB No. 21. For the reasons cited, I find thatDrudge was engaging in protected. concerted activityunder Section 7 of the Act when he filed the grievanceagainst the Respondent with his bargaining representativeThis determination leads to the next issue of whetherDrudge was in fact discharged, and if so, was hedischarged because he filed and processed the grievancethrough his union? The Respondent takes the position inhisbrief that Drudge voluntarily removed himself fromserviceand never complied with the terms of thesupplemental agreement by taking the action necessary toreturn to duty. Thus the Respondent claims it wasjustified in considering Drudge to have voluntarily quit itsemployment. At first blush it would appear that thiscontention should prevail, but deeper consideration of allof the credible evidence in the record dictates a contraryconclusion.When he attempted to persuade Drudge to withdrawthe grievance on February 18. Floyd Van Gunten toldDrudge that regardless of the outcome of the hearing hewould not be around very long. The evidence clearlysupports the conclusion that Van Gunten carried out thisthreat by discharging Drudge on February 26. AlthoughtheRespondent interpreted the collective-bargainingagreement to require drivers to call in when they wereavailable after having removed themselves from duty, andalthough MacAllister testified that all drivers followed thisrequirement, the evidence shows that the Respondent didnot apply this rule to all drivers on all occasions. Theaffidavit submitted in lieu of testimony by Claude VanGunten clearly bears out this fact In that document VanCiunten stated:ifa driver skips a tripI don'tautomaticallywait forhim to callIfa driver wouldn't (sic) call, I might callto find out where he is at.I didn't call Drudge becauseI didn't care wherehewas atAnd when he lookhimself out of service he was obligated to callusIdidn't care where he was at was [sic] because of thegrievance thing and because he was agitating the otherdrivers by talking to them and complaining because hedidn't get called hack when he claimed he should have.[Emphasis supplied ]The statement of Claude Van Gunten gives clear insightinto the primary reason underlying the Respondent'sfailure to contact Drudge as it had contacted other driverswho had removed themselves from service. As stated byClaude Van Gunten, the Respondent's officials did notcare where Drudge was "because of the grievance thing".even though the Respondent fully understood that Drudgehad only removed himself from service for the purpose ofthe single trip to Detroit on February 19Moreover,Drudge testified on cross examination Chat he had beeninformed by the union representative that the Respondenthad been contacted concerning Drudge's availability alterthe griev ance hearing.'For the reasons set forth above, I find therefore thatDrudge did not voluntarily leave the Respondent'semploy, but rather, that he was discharged by theRespondent for processing the grievance through hisbargaining agent. Even if the Respondent's claim that itstreatment of Drudge comported with the terms of thecollective-bargaining agreement is accepted, the evidenceclearly shows that the sanctions of the agreement wereinvoked against Drudge because he elected to question theRespondent's conduct through the grievance procedure.Thus the issue is not whether there was in fact alegitimate reason for discharging Drudge, but rather washis discharge in significant part motivated by an unlawfulreason.N.L.R.B. v. D' Armigene, Inc ,353 F.2d 406, 409(C.A. 2). 1 find that he was terminated for reasonsproscribed by the Act. Accordingly, I land that Drudgewas discharged for engaging in protected concertedactivitywhich was guaranteed by Section 7 of the Act.and that the Respondent's conduct not only interferedwith the exercise of this statutory right but also had theinherent effect of coercing and restraining its exercise byother employees.B & M Excavating. Inc , supra, RotaxMetals, Inc , supra.The General Counsel contends that the RespondentviolatedbothSection 8(a)(1)and(3)of the Act bydischarging Drudge. Because the remedy appropriate fordischarge in violation of' Section 8(a)(1) of the Actprovides, for all practical purposes, the same relief as theremedy based on a violation of Section 8(a)(3), I find itunnecessary to reach nor do I pass upon the question ofwhether the Respondent, by the same conduct, alsoviolatedSection 8(a)(3) of the Act ,4 SIlubbs,AnIndividual, d/b/a A. SHubbs Contracting,163NLRBNo. 42;AnacondaAluminum,160 NLRB No 35.CONCLUSIONS OF LAW1. I)orwood Rental Company, is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.TeamsterLocalUnionNo. 142, InternationalBrotherhood of Teamsters, Chaffeurs. Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act3.By threatening to discharge employee Max Drudgeon February 18, 1969, and by discharging this employeeon February 26, 1969 because he engaged in protectedconcerted activities under the Act, the Respondent hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7 of the Act, andhas thereby engaged in unfair labor practices within themeaning of Section 8(a)(l) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Tick.REMEDYHaving found that the Respondent has engaged in andisengaging in as certain unfair labor practices. I shallrecommend the issuance of an order that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. Havingfound that the Respondent illegally dischargedMax'Although Floyd Van Gunten denied having been contacted by anyoneconcerning Drudge's availability, I do not credit this denialWhile it wouldhave,been infinitely easier to resolve this particular point had the GeneralCounselproduced the union representative,Inonetheless find thatDrudge's statement that he had authorved the business agent to contactthe Respondent and subsequently on cross examination that the contact infact had been made is credible and worthy of belief. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDDrudge for engaging in protected activities, I shallrecommend that the Respondent offer him full andimmediatereinstatementtohisformerortoasubstantially equivalent position without prejudice to hisseniority and other rights and privileges and make himwhole for any loss of' earnings suffered by reason of theunlawfuldischargeInmakingDrudgewhole,theRespondent shall pay him a sum of money equal to thatwhich he would have earned as wages from the date ofsaidunlawful discharge to the date of the offer ofreinstatement, less any net earnings during said period.Backpay shall be computed on a quarterly basis in amanner consistent with the Board policy described in F.W.Woolworth Company,90 NLRB 289, with interestthereon at 6 percent per annum computed in the mannerset forth in ISISPlumbing & Heating Co.,138 NLRB 716.I shall also recommend that the Respondent preserve andmake available to the Board or its agents, uponreasonable request all pertinent records and data necessaryto analyze and calculate the amount of backpay due, ifanyAccordingly, upon the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby makethe followingRECOMMENDED ORDERTheRespondentDorwoodRentalCompany, itsofficers, agents, successors, and assigns, shall1.Cease and desist from:(a) Threatening employees with discharge if they refusetowithdrawgrievancesfiledwiththeircollective-bargaining representative.(b)Discharging or otherwise discriminating against anyemployee in regard to hire or tenure of employment orany term or condition of employment for engaging in anyactivityprotected by Section 7 of the National LaborRelations Act.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, except to theextent that those rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3)of the Act2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Offer Max Drudge immediate and full reinstatementto his former or substantially equivalent position withoutprejudice to his seniority or other rights and privilegespreviously enjoyed by him, and make him whole for anylossof pay suffered by reason of his discriminatorydischarge in the manner set forth in this section of thisdecision entitled "The Remedy."(b) Post at its Toledo, Ohio place of' business copies ofthe attached notice marked "Appendix.""' Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after having been duly signed by the officialrepresentativeoftheRespondent.shallbepostedimmediately upon receipt thereof, and shall be maintainedfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material."In the event that this Recommended Order is adopted by the Board,(c)Notify the Regional Director for Region 8, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith."the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.If the Board sOrder is enforced by a decree by a United States Court of Appeals, thenotice shall be further amended by the substitution of the words "a Decreeof the United States Court of Appeals Enforcing an Order" for the words"A Decision and Order '"In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 7, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuanttotheRecommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:This notice is postedpursuantto the RecommendedOrder of the Trial Examinerissuedafter a trial in whichboth sides had the opportunity to present evidence. TheTrial Examiner found that we violated the National LaborRelations Act and has ordered usto informour employeesof their rights.The Act gives all employees these rights.To organize themselves to form, join, or helpunions, tobargain as a group through representatives of their ownchoosing, to engage in other concerted activities for thepurpose of collectivebargainingor other mutual aid orprotection, to refuse to do any or all of these things.We assure all of our employees that:WE WILL NOT discharge or otherwisediscriminateagainst any employee in regard to hire or tenure ofemployment or any term or condition of employmentbecause he has engaged in any concerted activityprotected by Section 7 of the National Labor RelationsAct.WF WILL NOT in any like or related manner interferewith, restrain, or coerce our employees because theyfiledgrievanceswith theirunionrepresentativeorbecause they exercise the rights guaranteed in Section 7of the National Labor Relations Act, as amended,except to the extent that those rights may be affectedbyan agreement requiring membership in a labororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the ActWu wilt. offer Max Drudgeimmediateand fullreinstatementand will make him whole, for any loss ofpayhemay have suffered by reason of thediscrimination against him.DORWOOD RENTALCOMPANY(Employer)DatedBy(Representative)(Title)Note-Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military DORWOOD RENTAL COMPANY641Training Service Act, as amended, after discharge fromIf employees have any question concerning this noticethe Armed Forcesor compliance with its provisions, they may communicateThis notice must remain posted for 60 consecutive daysdirectlywith the Board's Regional Office, Federal Officefrom the date of posting and must not be altered, defaced.Building, Room 1695, 1240 East Ninth Street, Cleveland,or covered by any other material.Ohio 44199, Telephone 216-522-3715.